  Case 3:20-cv-01342-MAB Document 1 Filed 12/16/20 Page 1 of 3 Page ID #1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

WILLIAM SWIDERSKI

             Plaintiff,

      vs.                                          Case No.   20-1342

UNITED STATES OF AMERICA,

             Defendant.

                                    COMPLAINT

      NOW COMES the Plaintiff, William Swiderski, by and through his

attorneys, Howerton, Dorris, Stone & Lambert, and for his Complaint against the

United States of America, states:

                                         VENUE

      The incident about which this Complaint relates took place at the Marion

Illinois Veterans Administration Hospital, a facility located in Williamson

County, State of Illinois, within the confines of the United States District Court

for the Southern District of Illinois.

                                    JURISDICTION

      This claim is brought pursuant to the Federal Tort Claims Act 28 USCS

Section 2671 et. sec.

                                 CAUSE OF ACTION

      1.     William Swiderski is a United States Veteran.

      2.     On January 11, 2019, William Swiderski was walking toward the

entrance of the Marion Illinois Veterans Administration Hospital.


                                     Page 1 of 3
  Case 3:20-cv-01342-MAB Document 1 Filed 12/16/20 Page 2 of 3 Page ID #2



      3.    Prior to January 11, 2019, a defect existed between two slabs of

concrete forming a lip that resulted in a tripping hazard for persons walking

toward the entrance of the Marion Illinois Veterans Administration Hospital.

      4.    As William Swiderski was walking into the V.A. facility, he caught

his toe on the lip herein described, fell, and sustained severe head wounds as

well as injuries to his left arm and left shoulder.

      5.     Prior to January 11, 2019, other persons had also tripped at the

same location due to the mis-joined slabs of concrete.

      6.     Prior to January 11,2019, agents and employees of the Veterans

Administration knew of the hazard described herein.

      7.    The United States of America, by and through its agents and

employees within the Veterans Administration and other agencies in charge of

the construction and/or maintenance of the grounds at the Marion V.A., had a

duty to veterans and other visiting patrons to have sidewalks free of defects,

which are otherwise dangerous due to a tripping hazard.

      8.     Agents and employees of the Federal Government associated with

the Marion V.A. were negligent in maintaining the sidewalk herein described in

a safe manner in that:

             a.    They knew the sidewalk was mis-joined and was a tripping
                   hazard but did nothing to barricade it;

             b.    They knew the sidewalk was mis-joined and was a tripping
                   hazard but did nothing to remedy it;

             c.    They knew the sidewalk was mis-joined and was a tripping
                   hazard but did nothing to warn patrons of the tripping hazard.


                                    Page 2 of3
  Case 3:20-cv-01342-MAB Document 1 Filed 12/16/20 Page 3 of 3 Page ID #3



      9.    As a direct and proximate result of these negligent acts and

omissions to act, William Swiderski was injured as described herein.

      10.   In accordance with Federal Law, William Swiderski sent a Form 95

on or around February 5, 2019 to the Veterans Administration, a copy of which

is attached hereto as an exhibit, but neither he nor Mr. Swiderski's

representatives ever had a response from the government.

      WHEREFORE your Plaintiff prays for judgment against the United States

of America plus cost of suit.
                                                  /


                                HOWERTON, OO¥:RISp TONE & ' AMBERT
                                           /
                                           '//
                                BY:~~~~-~--/~r---~7---~~-------




Howerton, Dorris, Stone & Lambert
300 West Main Street
Marion, IL 62959
Phone: 618-993-2616
Fax: 618-997-1845

                                  Page 3 of3
